NO. 07-10-00519-CR, 07-10-00520-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     MAY 20, 2011


                         THE STATE OF TEXAS, APPELLANT

                                            v.

                          DAVID NEAL DUNCAN, APPELLEE


            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

         NO. 20,170-C, 21,161-C; HONORABLE DON R. EMERSON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, the State of Texas, filed its notice of appeal of the trial court’s orders

granting appellee’s motions to suppress evidence in trial court cause numbers 20,170-C

and 21,161-C.    See TEX. CODE CRIM PROC. ANN. art. 44.01(a)(5) (West Supp.

2010). However, appellant has now filed motions to dismiss its appeals.


      Because the motions meet the requirements of Texas Rule of Appellate

Procedure 42.2(a) and this Court has not delivered its decisions prior to receiving them,

we hereby grant appellant’s motions and dismiss the appeals. Having dismissed the
appeals at appellant’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.




                                                   Mackey K. Hancock
                                                        Justice



Do not publish.




                                         2